The Court:
The motion for nonsuit was properly granted. The evidence introduced by plaintiffs did not tend to prove anything beyond the fact that the defendants had possession of the property of Boyles & Evans by virtue of an assignment made by them for the benefit of their creditors. Having proved so much, it was incumbent on the plaintiffs to impeach. that assignment, before asking the Court to disregard it. The Court had no right to assume that it was not a valid assignment. We do not think that the provisions of the Civil Code relative to assignments for the benefit of creditors were repealed by the “Act for the Relief of Insolvent Debtors,” approved April 16,1880.
Judgment affirmed.